UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1454


XIAO YUAN WU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 13, 2010               Decided:   February 8, 2010


Before MOTZ, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Xiao Yuan Wu, Petitioner Pro Se. Raphael Choi, Chief Counsel,
Arlington, Virginia; Carol Federighi, Senior Litigation Counsel,
Eric   Warren  Marsteller,   Tyrone   Sojourner,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Xiao Yuan Wu, a native and citizen of China, petitions

for    review   of    an     order      of   the     Board    of    Immigration       Appeals

affirming the Immigration Judge’s denial of his applications for

relief from removal.

             Wu first challenges the determination that he failed

to establish eligibility for asylum.                         To obtain reversal of a

determination        denying    eligibility           for    relief,    an    alien     “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”          INS    v.     Elias-Zacarias,          502    U.S.     478,     483-84

(1992).      We have reviewed the evidence of record and conclude

that    Wu   fails    to     show    that     the     evidence      compels    a   contrary

result.      Having failed to qualify for asylum, Wu cannot meet the

more stringent standard for withholding of removal.                                  Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999) (citing INS v. Cardoza-

Fonseca, 480 U.S. 421, 430-32 (1987)).                        Finally, we uphold the

finding below that Wu failed to demonstrate that it is more

likely than not that he would be tortured if removed to China.

8 C.F.R. § 1208.16(c)(2) (2009).

             Accordingly,          we    deny       the   petition    for     review.      We

dispense      with    oral     argument         because       the     facts     and     legal




                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3